DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Affidavits or Declarations
	On 1/31/2022, first named inventor and affiant Alexander C. Walsh, President and CEO of Applicant Envision Diagnostics, makes of record evidence (Exhibits A through F) concerning an optical coherence tomography method encompassed by claims 41, 42, 49-52, 54, and 56 (Affidavit at 17). The evidence includes cost estimates prepared by the inventor and supplied to a publicly funded university research laboratory and hospital1 and delivery of optical coherence tomography device at a subsequent date.
	It is considered that affiant’s affirmative response (see Exhibits E and F) to the 1/19/2015 request for a cost breakdown of a proposed contract with Envision (see Exhibit B) indicates an offer of sale of the device covered by the above cited claims. Note MPEP 2133.03(e)(1) concerning preparation of price lists and distribution of price quotations as indicia of commercial intent, as well that a device covered by the above cited claims was delivered to the research laboratory. Since this response occurred more than a year prior to filing of the instant application, Exhibit E and Exhibit F establish that the invention encompassed by claims 41, 42, 49-52, 54, and 56 was on sale to a member of the public before the effective filing date of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 41, 42, 49-52, 54, and 56 are rejected under 35 U.S.C. 102(a)(1) based upon the public sale established supra by “Exhibit E” and “Exhibit F”, made of record by the 1/31/2022 Information Disclosure Statement.

Allowable Subject Matter
Claims 43-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally discloses tracking the pupil using B-scans of pupil and iris and/or fitting shapes to the eyeground for purpose of tracking features thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255. The examiner can normally be reached M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Dr. Pearse Keane of University College London and Moorfields Eye Hospital.